DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
112f
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Regarding claims 16 and 32, the limitation of “…a second layer affixed to each other by means of an encapsulant” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “…a second layer affixed to each other by” without reciting sufficient structure to achieve the function. The generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In claim limitation, “…a second layer affixed to each other by means of an encapsulant” the specifications [para. 12] define the following “the invention relates to a method of manufacturing a photovoltaic module comprising at least a first layer and a second layer affixed to each other by means of an encapsulant. Although the photovoltaic module of course comprises a photovoltaic conversion device, it does not have to be either of the first or second layers, although it may indeed be one of them.” with the claim limitation. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29, and 42-43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 28 and 42 recites the broad recitation ” less than 1.0 at 85°C”, and the claim also recites “preferably less than 0.8 at 85°C, and less than 1.2 at 100°C, preferably less than 1.0 at 100°C.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 29 and 43 recites the broad recitation “100 nm to 50 um”, and the claim also recites “preferably 100 nm to 1 um, further preferably 300- 700 nm, more preferably 400-600 nm.” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-17, 19-21, 23-28, 31, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533)
	Regarding Claim 16, Taniguchi et al. teaches a method of manufacturing a photovoltaic module comprising at least a first layer and a second layer affixed to each other by means of an encapsulant [12A and 12B, Fig. 1, 0164], said method comprising steps of:
 providing a lamination device [0144, 0159, and 0208]
disposing said first layer in said lamination device [0144, 0208-0210], 
disposing upon said first layer an encapsulant material manufactured by the steps of: 
providing a base resin comprising a silane-modified polyolefin [0082] and having a melting point of less than 100 Celsius overlapping the claimed below 90°C [0072], 
forming a mixture of said base resin [0015-0016, 0141], pigment particles [0030, i.e. titanium oxide] and an additive comprising a cross-linking catalyst [0046, 0096], 
melting said mixture at a temperature of 130 to 300 degrees Celsius overlapping the claimed between 90°C and 190°C [0119] and extruding said mixture to form said encapsulant material [0140]; 
disposing said second layer upon said encapsulant material [0164], 
laminating said first layer, said second layer and said encapsulant material under application of heat and pressure [0165], said heat being applied at a temperature of 100 degrees to 135 degrees Celsius overlapping the claimed between 60°C and 125°C and so as to crosslink said base resin [0158].
Taniguchi et al. is silent on said cross-linking catalyst being present in a proportion of 0.01 to 20 parts per hundred of resin, 
	Weaver et al. teaches a cross linking catalyst in the amount of 1 wt% to 0.01 wt% used to provide a olefin polymer to catalyze the crosslinking reaction and provide desired levels of tensile strength, shear strength and creep resistance [0077-0082].
	Since Taniguchi et al. teaches any known polymerization method using a known olefin polymerization catalyst [0046], it would have been obvious to one of ordinary skill in the art before the filing of the invention utilize the catalyst of Taniguchi et al. with the catalyst and catalyst amount of Weaver et al. as it is merely the selection of a conventional cross linking catalyst in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 17, within the combination above, modified Taniguchi et al. teaches wherein said encapsulant material is extruded as a sheet [0119].
	Regarding Claim 19, within the combination above, modified Taniguchi et al. teaches a cross-linking catalyst in a proportion of 1 wt% to 0.01 wt% overlapping the claimed wherein said cross-linking catalyst is present in a proportion of 0.01 to 5 parts per hundred of resin [See rejection above].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 20, within the combination above, modified Taniguchi et al. teaches wherein melting said mixture occurs at a temperature of 130 to 300 degrees Celsius [0119] overlapping the claimed between 160°C and 180°C.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 21, within the combination above, modified Taniguchi et al. teaches wherein said heat is applied at a temperature of 100 degrees to 135 degrees Celsius overlapping the claimed between 60°C and 100°C so as to crosslink said base resin [0158].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 23, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view of the examiner , based on the teaching of modified Taniguchi et al., has a reasonable basis to believe that the claimed viscosity of encapsulation materials of modified Taniguchi are inherently possessed by the encapsulation materials of modified Taniguchi et al. meeting the limitation of  “wherein said base resin has a complex viscosity of greater than 10000 Pas at 85°c, and greater than 6000 Pas at 100°C before lamination.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 24, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 25, within the combination above, modified Taniguchi et al. teaches wherein said mixture further comprises a further additive comprising at least one of: an antioxidant; an ultraviolet absorber; an ultraviolet stabilizer [0096]
	Regarding Claim 26, within the combination above, modified Taniguchi et al. teaches wherein said catalyst comprises at least one of a Ziegler Natta catalyst [0046]	
	Regarding Claim 27, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view of the examiner, based on the teaching of modified Taniguchi et al., has a reasonable basis to believe that the claimed viscosity of encapsulation materials of modified Taniguchi are inherently possessed by the encapsulation materials of modified Taniguchi et al. meeting the limitation of  “wherein, after said step of lamination, said encapsulant material exhibits a complex viscosity greater than 15000 Pa.s at 85°C and greater than 10000 Pa.s at 100°C..”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 28, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 31, within the combination above, modified Taniguchi et al. teaches wherein said pigment comprises at least one of: Titanium-based pigments [0030].
	Regarding Claim 46, within the combination above, modified Taniguchi et al. teaches photovoltaic module manufactured by the method of claim 16 [Fig. 1, 0164]
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) as applied above in addressing claim 16, in further view of Prejean (US Pub No. 2012/0024348)
	Regarding Claim 18, within the combination above, modified Taniguchi et al. is silent on wherein said encapsulant material is extruded and subsequently ground into a powder before being disposed upon said first layer.
	Prejean et al. teaches a extrusion process in the form of a powder or a pre mixed melt form and then formed into pellets of the mixed material [0073-0075] for a copolymer [0073].
	Since modified Taniguchi et al. teaches the encapsulant is formed by a using a melt mixing apparatus [0119] and by extrusion [0045], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify extrusion process in forming the encapulant in the form of a power as taught by Prejean et al. as it is merely one of many known options in forming an encapsulant 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) as applied above in addressing claim 16, in further view of Perry (US Pub No. 2012/0152323)
	Regarding Claim 22, wherein said heat is applied at a temperature of between 70°C and 90°C so as to crosslink said base resin.
	Perry et al. teaches the formation of a multilayer film heated from 90 to 110 degrees Celsius [0103].
	Since Taniguchi et a. teaches performing lamination at a low temperature [0158], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the temperature of Perry et al. with the lamination temperature of Taniguchi et al. as it is merely the selection of a known lamination temperature for laminates in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) as applied above in addressing claim 16, in further view of Blackwood (US Pub No. 2015/0295111)
	Regarding Claim 29, within the combination above, modified Taniguchi et al. is silent on wherein at least some of said pigment particles have a diameter ranging from 100 nm to 50 um, preferably 100 nm to 1 um, further preferably 300- 700 nm, more preferably 400-600 nm.
	Blackwood et al. teaches the use of titanium oxide as a pigment with a diameter of 0.01 um to 100 um [0101-0102] overlapping the claimed from 100 nm to 50 um.
	Since modified Taniguch et al. teaches the use of titanium oxide as a pigment, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the titanium oxide pigment of Blackwood et al. as it merely the selection of conventional pigments for solar cells in the art and one of ordinary skill would have reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) as applied above in addressing claim 16, in further view of Kim (US Pub No. 2014/0034109)
	Regarding Claim 30, within the combination above, modified Taniguchi et al. is silent on wherein said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of resin.
	Kim et al. teaches an additives such as pigments that is 60 wt% or less based on the concentration of the resin composition [0079].
	Since modified Taniguchi et al. teaches the use of a pigment, it would have been oblivious to one of ordinary skill in the art before the filing of the invention to utilize the pigment concertation of Kim et al. in the encapsulant of modified Taniguchi et al. as it is merely the selection of a conventional pigment concentration for encapsulants in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Within the combination above, modified Taniguchi et al. teaches a concentration of 60 wt% or less overlapping the claimed mass concentration ranging from 0.01 to 10 parts per hundred of resin.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) as applied above in addressing claim 16, in further view of Williams (US Pub No. 2015/0194557)
	Regarding Claim 48,  within the combination above, modified Taniguchi et al. is silent on a building structure comprising at least one photovoltaic module according to claim 46.

	Since modified Taniguchi et al. teaches the use of solar panels, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the modules of modified Taniguchi et al. on top of a building as shown by Williams et al. as it is merely the selection of a convention applications for solar panels in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 32-35, 37-42, 45, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) and Prejean (US Pub No. 2012/0024348)
	Regarding Claim 32, Taniguchi et al. teaches a method of manufacturing a photovoltaic module comprising at least a first layer and a second layer affixed to each other by means of an encapsulant [12A and 12B, Fig. 1, 0164], said method comprising steps of:
	providing a lamination device [0144, 0159, and 0208]; 
	 disposing said first layer in said lamination device [0144, 0159, and 0208], 
	Taniguchi et al. is silent on disposing in powder form upon said first layer an encapsulant material manufactured by: providing a base resin in the form of a powder, and said additive comprising a cross- linking catalyst present in said encapsulant material in a proportion of 0.01 to 20 parts per hundred of resin;
	Prejean et al. teaches an extrusion process in the form of a powder or a pre mixed melt form and then formed into pellets of the mixed material [0073-0075] for a copolymer [0073].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	within the combination above, modified Taniguchi et al. teaches said base resin comprising a silane-modified polyolefin [0082] and having a melting point of less than 100 Celsius overlapping the claimed below 90°C [0072], 
	mixing said base resin powder, pigment particles [0030, i.e. titanium oxide] and an additive [0046, 0096] in the form of a powder so as to form said encapsulant material [0015-0016, 0141]
	disposing said second layer upon said encapsulant material [0164], 
laminating said first layer, said second layer and said encapsulant material under application of heat and pressure [0165], said heat being applied at a temperature of 100 degrees to 135 degrees Celsius overlapping the claimed between 60°C and 125°C so as to crosslink said base resin and laminating said first layer, said second layer and said encapsulant material under application of heat and pressure [0165], said heat being applied at a temperature of 100 degrees to 135 degrees Celsius overlapping the claimed between 60°C and 125°C and so as to crosslink said base resin [0158].
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 33, within the combination above, modified Taniguchi et al. teaches a cross-linking catalyst in a proportion of 1 wt% to 0.01 wt% overlapping the claimed wherein said cross-linking catalyst is present in a proportion of 0.01 to 5 parts per hundred of resin [See rejection above].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 34, within the combination above, modified Taniguchi et al. teaches wherein melting said mixture occurs at a temperature of 130 to 300 degrees Celsius [0119] overlapping the claimed between 160°C and 180°C.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 35, within the combination above, modified Taniguchi et al. teaches wherein said heat is applied at a temperature of 100 degrees to 135 degrees Celsius overlapping the claimed between 60°C and 100°C so as to crosslink said base resin [0158].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 37, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view of the examiner, based on the teaching of modified Taniguchi et al., has a reasonable basis to believe that the claimed viscosity of encapsulation materials of modified Taniguchi are inherently possessed by the encapsulation materials of modified Taniguchi et al. meeting the limitation of  “wherein said base resin has a complex viscosity of greater than 10000 Pas at 85°c, and greater than 6000 Pas at 100°C before lamination.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 38, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view of the examiner, based on the teaching of modified Taniguchi et al., has a reasonable basis to believe that the claimed viscosity of encapsulation materials of modified Taniguchi are inherently possessed by the encapsulation materials of modified Taniguchi et al. meeting the limitation of  “wherein said base resin exhibits a tan delta value less than 1.0 at 85°C and less than 1.2 at 100°C before lamination.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 39, within the combination above, modified Taniguchi et al. teaches wherein said mixture further comprises a further additive comprising at least one of: an antioxidant; an ultraviolet absorber; an ultraviolet stabiliser. [0096]	
	Regarding Claim 40, within the combination above, modified Taniguchi et al. teaches wherein said catalyst comprises at least one of Ziegler-Natta [0046]
Regarding Claim 41, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view of the examiner, based on the teaching of modified Taniguchi et al., has a reasonable basis to believe that the claimed viscosity of encapsulation materials of modified Taniguchi are inherently possessed by the encapsulation materials of modified Taniguchi et al. meeting the limitation of  “wherein, after said step of lamination, said encapsulant material exhibits a complex viscosity greater than 15000 Pa.s at 85°C and greater than 10000 Pa.s at 100°C..”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 42, within the combination above, modified Taniguchi et al. teaches the claimed method of forming the encapsulating according the claimed limitation; therefore, it is the view of the examiner, based on the teaching of modified Taniguchi et al., has a reasonable basis to believe that the claimed viscosity of encapsulation materials of modified Taniguchi are inherently possessed by the encapsulation materials of modified Taniguchi et al. meeting the limitation of  “wherein, after said step of lamination, said encapsulant material exhibits a tan delta value of less than 1.0 at 85°C, preferably less than 0.8 at 85°C, and less than 1.2 at 100°C, preferably less than 1.0 at 100°C.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Regarding Claim 45, within the combination above, modified Taniguchi et al. teaches wherein said pigment comprises at least one of: Titanium-based pigments [0030].
	Regarding Claim 47, within the combination above, modified Taniguchi et al. teaches a Photovoltaic module manufactured by the method of claim 32 [Fig. 1, 0164]

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) as applied above in addressing claim 32, in further view of Perry (US Pub No. 2012/0152323)
	Regarding Claim 36, within the combination above, modified Taniguchi et al. is silent on wherein said heat is applied at a temperature of between 70°C and 90°C so as to crosslink said base resin.
	Perry et al. teaches the formation of a multilayer film heated from 90 to 110 degrees Celsius [0103].
	Since Taniguchi et a. teaches performing lamination at a low temperature [0158], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the temperature of Perry et al. with the lamination temperature of Taniguchi et al. as it is merely the selection of a known lamination temperature for laminates in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) and  Prejean (US Pub No. 2012/0024348) as applied above in addressing claim 32, in further view of Blackwood (US Pub No. 2015/0295111)
Regarding Claim 43, within the combination above, modified Taniguchi et al. is silent on wherein at least some of said pigment particles have a diameter ranging from 100 nm to 50 um, preferably 100 nm to 1 um, further preferably 300- 700 nm, more preferably 400-600 nm.
	Blackwood et al. teaches the use of titanium oxide as a pigment with a diameter of 0.01 um to 100 um [0101-0102] overlapping the claimed from 100 nm to 50 um.
	Since modified Taniguchi et al. teaches the use of titanium oxide as a pigment, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the titanium oxide pigment of Blackwood et al. as it merely the selection of conventional pigments for solar cells in the art and one of ordinary skill would have reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) and  Prejean (US Pub No. 2012/0024348) as applied above in addressing claim 32, in further view of Kim (US Pub No. 2014/0034109)
	Regarding Claim 44, within the combination above, modified Taniguchi et al. is silent on wherein said pigment particles are provided in said front encapsulation layer in a mass concentration ranging from 0.01 to 10 parts per hundred of resin.

	Since modified Taniguchi et al. teaches the use of a pigment, it would have been oblivious to one of ordinary skill in the art before the filing of the invention to utilize the pigment concertation of Kim et al. in the encapsulant of modified Taniguchi et al. as it is merely the selection of a conventional pigment connection for encapsulants in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
	Within the combination above, modified Taniguchi et al. teaches a concentration of 60 wt% or less overlapping the claimed mass concentration ranging from 0.01 to 10 parts per hundred of resin.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US Pub No. 2014/0360560) in view of Weaver (US Pub No. 2014/0202533) and  Prejean (US Pub No. 2012/0024348)  as applied above in addressing claim 32, in further view of Williams (US Pub No. 2015/0194557)
	Regarding Claim 49,  within the combination above, modified Taniguchi et al. is silent on a building structure comprising at least one photovoltaic module according to claim 46.
	Williams et al. teaches the use of a solar plane placed on a building [60, Fig. 14, 0071].
	Since modified Taniguchi et al. teaches the use of solar panels, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the modules of modified 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726